Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because elements 3 and 5 of Fig. 2 are not properly cross-hatched.  
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one sealing lip…is arranged around the…outer circumference of the first seal” of claim 1; and “the at least one sealing lip is arranged on the outer circumference of the first seal, the at least one sealing lip directly contacts the bearing seat assembly, or a sealing sleeve is arranged between the at least one sealing lip and the bearing seat assembly” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “when the first sealing sleeve is arranged”. It is unclear what sort of arrangement is being claimed here.  For example, how is the first sleeve “arranged”? As written, the metes and bounds of the claim are unclear and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi JP 2009-113056.
Re clm 1, Kawaguchi discloses a bearing seat assembly for a roller assembly (2, Fig. 2), comprising: a bearing seat (7, 15 and 16, Fig. 4); a bearing (6), arranged inside the bearing seat; a first seal (either of 21s or 27), including at least two sealing lips (where 21s contact 10; or 31 and 32); wherein, the first seal is installed on the bearing seat and arranged on a first axial outer side of the bearing, and wherein at least one sealing lip of the at least two sealing lips of the first seal is arranged around the inner circumference of the first seal.
Re clm 2, Kawaguchi further discloses when the at least one sealing lip is arranged on the inner circumference of the first seal, the at least one sealing lip directly contacts a first sealing sleeve (11) that is arranged between the at least one sealing lip and the roller assembly.
	Re clm 6, Kawaguchi further discloses a second seal (27), which includes at least two sealing lips (31 and 32) and is installed on the bearing seat and arranged on a second axial outer side of the bearing; wherein, the first axial outer side is the side close to the roller assembly, and the second axial outer side is the side away from the roller assembly; and wherein at least one sealing lip of the at least two sealing lips of the second seal directly contacts the roller assembly (21 contacts 10).
	Re clm 7¸ Kawaguchi further discloses  the bearing seat assembly further comprises a shield (18) which is located between the first seal and the roller assembly in the axial direction.
	Re clm 8, Kawaguchi further discloses when the first sealing sleeve is arranged, at least one sealing ring in contact with the roller assembly is arranged on the inner circumference of the first sealing sleeve (11).

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sassi EP 1205694.
Re clm 1, Sassi discloses a bearing seat (Fig. 1) assembly for a roller assembly ([0001]), comprising: a bearing seat (2); a bearing (4), arranged inside the bearing seat; a first seal (7), including at least two sealing lips (30s); wherein, the first seal is installed on the bearing seat and arranged on a first axial outer side of the bearing, and wherein at least one sealing lip of the at least two sealing lips of the first seal is arranged around the inner circumference of the first seal.
Re clm 2, Sassi further discloses when the at least one sealing lip is arranged on the inner circumference of the first seal, the at least one sealing lip directly contacts a first sealing sleeve (11) that is arranged between the at least one sealing lip and the roller assembly.
Re clm 3, Sassi further discloses the bearing is as sealed bearing (via 5).
Re clm 5, Sassi further discloses the bearing seat assembly is free of re-lubrication ([0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi JP 2009-113056 as applied to claim 1 above, and further in view of Takahashi U.S. 2013/0129270.
Kawaguchi discloses all the claimed subject matter as described above.
Re clm 9, Kawaguchi further discloses a cooling channel (4s) is formed in the bearing seat.
Kawaguchi does not disclose at least one part of the top of the bearing seat is formed in a curved shape, and the cooling channel is formed in the at least one part; and wherein the width of at least one part of the cooling channel is at least half of the width of the bearing.
Takahashi teaches a top of a bearing seat is formed in a curved shape (Fig. 5), and the cooling channel (R) is formed in the at least one part; and wherein the width of at least one part of the cooling channel is at least half of the width of the bearing (as shown in Fig. 2).
Since both Kawaguchi and Takahashi disclose cooling means for bearings, it would have been obvious to one of ordinary skill in the art to substitute the cooling geometry of Kawaguchi with that of Takahashi and provide at least one part of the top of the bearing seat is formed in a curved shape, and the cooling channel is formed in the at least one part; and wherein the width of at least one part of the cooling channel is at least half of the width of the bearing to achieve the predictable result of removing heat from the bearing during operation.  The geometry of Takahashi further provides the benefit of a larger surface area along the cooling path allowing for a higher rate of cooling.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sassi Sassi EP 1205694 as applied to claim 1 above, and further in view of Kobayashi JP 2005-331002.
Sassi discloses all the claimed subject matter as described above.
Re clm 4, Sassi does not disclose an elastic material is arranged on the outer circumference of the first seal.
Kobayashi teaches a bearing comprising an elastic material (24 and 26, Fig. 2) is arranged on the outer circumference of the seal for the purpose of providing excellent sealing performance ([0033]).
It would have been obvious to one of ordinary skill in the art to modify Sassi and provide an elastic material is arranged on the outer circumference of the first seal for the purpose of providing excellent sealing performance.
Although Sassi discloses the thickness of both elements 24 and 26 as result effect variables ([0025], [0033], [0035]), Sassi does not disclose the elastic material has a thickness of at least 0.03mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sassi in view of Kobayashi and provide the elastic material has a thickness of at least 0.03mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 10, the improvement of Kobayashi further discloses when the at least one sealing lip is arranged on the outer circumference of the first seal (24, Fig. 2), the at least one sealing lip directly contacts the bearing seat assembly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656